Citation Nr: 1421284	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2. Entitlement to an earlier effective date (EED) for the grant of 30 percent for PTSD prior to August 23, 2010.

3. Whether there was clear and unmistakable error (CUE) in a February 2003 rating decision that denied service connection for PTSD.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and His Wife
ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran disagreed with the evaluation assigned in the June 2011 rating decision.  He filed a substantive appeal (VA Form 9), challenging the assigned 30 percent rating.  As such, the Veteran is presumed to be seeking the maximum possible evaluation.  A.B. v. Brown, 6 Vet. App. 35 (1993).   

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability (TDIU) due to service-connected disability claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD rendered him unemployable.  On the contrary, the record reflects that the Veteran is still working full time.  See Hearing Transcript dated July 2012, pages 5 and 38.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing is associated with the claims file.  

The Veterans Benefit Management System (VBMS) does not contain any files pertinent to the Veteran's claims.  A review of the Virtual VA paperless claims processing system reveals outpatient notes for PTSD dated October 2011.

Upon review of the record, the Board identified and assumed jurisdiction of a claim of CUE in a February 2003 RO decision.  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD is manifested by symptomatology which most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  

2.  The Veteran's original claim of service connection for PTSD was received by VA on September 25, 2000, which was denied in a February 2003 rating decision.  

3.  The Veteran was informed of the RO's decision and his appellate rights in February 2003, but he did not appeal the decision.  

4.  VA did not receive any other communication from the Veteran indicating an intent to seek service connection for PTSD or any other psychiatric disability until August 2010.  

5.  In a June 2011 rating decision, the RO granted service connection for PTSD, effective from August 23, 2010.




CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for an initial 50 percent rating, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for an effective date prior to August 23, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5100, 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran's claim arises from his disagreement with the initial effective date and the disability rating assigned following the grant of service connection for PTSD.  VA's General Counsel held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Review of the record shows the Veteran received adequate VCAA notice concerning his service connection claim prior to the grant of service connection for PTSD by way of a December 2010 letter.  Therefore, no further VCAA notice is required.  

Concerning the duty to assist, the evidentiary record contains all records identified by the Veteran and the record, including VA treatment records and examinations.  The Board notes that the evidentiary record also includes a videoconference hearing dated July 2012.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the VLJ identified the issues currently on appeal and the hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that the proper effective date for the grant of service connection in this case should be the date his service connection claim was originally filed in 2002.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed by the undersigned VLJ and the Veteran.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.
The Veteran underwent two VA examinations; one in January 2011, and the other one in January 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD because they include an interview with the Veteran, a review of his medical records, and a full examination addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that during the July 2012 hearing, and in a letter sent to the Board the same month, the Veteran's representative argued that the January 2011 examination was full of inconsistencies because the different findings by the examiner reflected a 30, 50, and 70 percent findings at the same time.  However, the Board concludes that the examiner's findings were based on the examiner's interview with the Veteran, and that the fact that the Veteran showed different symptoms that fall under different criteria does not make the examination inconsistent.  The Board emphasizes that it is the overall symptoms of the Veteran that are relevant in terms of finding which disability rating more closely reflects the Veteran's disability.  

Furthermore, the Board notes that the Veteran's representative's statement during the hearing, wherein she stated that Veteran's "difficulty in establishing and maintaining effective work and social relationships" comes out of the 70 percent language, is not accurate.  See Hearing Transcript, p. 5.  This is the language for the 50 percent rating; the 70 percent rating says "inability to establish and maintain effective relationships."  Therefore, the Board finds the examination adequate as it is not inconsistent.  In the 2011 VA examination, the Veteran reported that he had no psychiatric hospitalizations.  
  
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board's proceeding to the merits of the claims.

II. Analysis

A. Increased Initial Rating for PTSD

The Veteran seeks an initial evaluation in excess of 30 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for PTSD, which has been evaluated as 30 percent disabling, effective August 23, 2010. 

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 
Under DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 50 percent rating, but not higher, for PTSD is warranted.

A June 2002 psychological evaluation by Dr. Maxwell shows that the Veteran had poor eye contact, and appeared to be anxious and confused, as well as depressed.  During the examination, the Veteran's chief complaint was that he had problem sleeping, that he was depressed, that he was anxious and would wake up from nightmares having panic attacks, and that he did not like being around people.  

The examiner noted that the Veteran's intellectual functioning seemed to have deteriorated significantly since Vietnam; that he had severe short term memory problems; that his judgment appeared to be impaired; but that he was concrete in his thinking.  The examiner further noted that the Veteran's speech was logical at the outset but became incoherent as the interview progressed; that he had difficulty in establishing and maintaining relationships; that he had blunted affect; and that he had reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The GAF score was noted to be 50.  

A January 2011 VA examination showed that the Veteran experienced overwhelming anxiety, near panic attacks; that he was socially withdrawn, preferring to remain at home and avoiding all previously enjoyed social activities; that he had a sense of foreshortened future; that he had feelings of detachment or estrangement from others; that he had difficulty falling or staying asleep; that he had irritability or outbursts of anger; that he had exaggerated startle response; that he had difficulty concentrating; and that he was hypervigilant.  
The examiner noted that appearance and hygiene were appropriate; that behavior was appropriate; that he maintained good eye contact during the examination; that affect and mood showed anxiety, PTSD, depressed mood, impacting all facets of work and home life, social withdrawal, suspiciousness, persistent anxiety, sleep disturbances with nightmares, intrusive recollections, avoidance behaviors, and sympathetic nervous system arousal.  The examiner further noted that communication and speech were within normal limits; that the Veteran showed impaired attention and focus; that this interfered with work performance and daily task completion; but that panic attacks were absent.  

Additionally, the examiner stated that the Veteran felt the need to be on guard; that he had extreme discomfort in public settings.  However, there was no report of a history of delusions, and no delusions were observed during examination.  Also, there was no report of a history of hallucinations and during the examination, no hallucinations were observed.  Obsessive-compulsive behavior was absent.  Finally, the examiner observed that the Veteran's thought process was appropriate; that he was able to understand directions; that he did not have slowness of thought, nor did he appear confused; that his judgment was not impaired; that abstract thinking was normal; that his memory was within normal limits; that homicidal and suicidal ideation were absent.  The examiner noted the Veteran's GAF score as 60.  

A January 2012 VA examination noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran had markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, depressed mood, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

On the other hand, the examiner noted that the Veteran did not have restricted range of affect, sense of a foreshortened future, difficulty concentrating, persistent symptoms of increased arousal, anxiety, suspiciousness, panic attacks that occur weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, or disorientation to time or place.  He has not lost any time from work, and his relationships with his coworkers and supervisor is fair.  There is no occasional decrease in his work efficiency as a result of his disorder.  The examiner also noted that the Veteran was capable of maintaining his financial affairs.  The GAF score was noted to be 60.  This GAF score is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board recognizes that the Veteran's symptoms affect him socially and at work, however they do not rise to the level of impairment with a reduced reliability and productivity, or impairment of most areas of his life.  

In light of all the evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for his service-connected PTSD.  This is so because the Veteran reported having estrangement from others, exaggerated startled response, flattened affect, and disturbances of motivation and mood.  The Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as are listed below.  

For example, the January 2011 VA examiner reported that the Veteran was no longer engaging in activities that he previously engaged.  The examiner also reported that the Veteran had social withdrawal in addition to irritability and conflicts with others.  The January 2012 examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work-like setting.  Moreover, during the July 2012 hearing, the Veteran stated that they don't associate with friends anymore, and that he did not go to church.  See Hearing Transcript, p. 18.  In addition, his wife noted that he did not associate with his friends anymore.  Id. at 20.  The more recently recorded GAF scores, of 60 also support moderate symptoms.  The Board notes the one GAF score of 50 noted in 2002.  As noted above, a GAF score ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While 50 is at the high end of the range, the Board note that this evidence was recorded prior to the effective date of the claim and cannot determine the rating for the more current symptoms recorded in connection with the current claim.  Therefore, the Board concludes that the Veteran's symptoms warrant a 50 percent disability rating, but not higher.

The Board finds that the Veteran's symptoms do not warrant a 70 percent disability rating.  The claims file shows that the Veteran is currently working.  During the January 2011 examination, his relationship with his supervisor and co-workers was noted as being fair.  Also, the January 2012 examiner noted that the Veteran did not have symptoms like impaired judgment or thinking, gross impairment in thought processes or communication, suicidal ideation, neglect of personal appearance and hygiene, or intermittently illogical, obscure, or irrelevant speech.  Finally, during his July 2012 hearing, the Veteran stated that he used to get in fights when he was "a lot younger" but is not doing that anymore.  See Hearing Transcript, p. 14.  He also indicated that he is having less suicidal thoughts.  Id. at 35.  He also added that he did not have illogical speech, and did not recently get panic attacks.  Id. at 42-43. 

Likewise, the Board concludes that the Veteran's symptoms do not warrant a 100 percent disability rating because he does not have symptoms like gross impairment in thought processes or thought communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or memory loss for names of close relatives.

Therefore, for all the foregoing reasons, the Board concludes that the Veteran's PTSD symptoms warrant a 50 percent disability rating, but not more.  In evaluating the Veteran's PTSD, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).            

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
 
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  For example, the Veteran's symptoms of flattened affect, estrangement from others, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships are all listed under the 50 percent rating criteria.  The Veteran did not show or complain of any symptoms that are not contemplated under 38 C.F.R. § 4.130.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   

For all the foregoing reasons, the Board finds an initial 50 percent rating, but not higher, for the Veteran's PTSD is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 50 percent rating, but finds that the preponderance of the evidence is against assignment of the 70 percent or the maximum 100 percent rating at any time pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990).

B. EED for PTSD prior to August 23, 2010

The Veteran is seeking an earlier effective date for the grant of service connection for his PTSD.  The Veteran alleges that service connection should be effective from September 2000, the date he filed his original service connection claim.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  

Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).

A review of the record shows that the Veteran filed a claim for entitlement to service connection for PTSD on September 15, 2000.  Thereafter, he completed a VA Form 21-526 (Veteran's Application for Compensation or Pension) for service connection for PTSD dated July 11, 2002.  The RO denied the Veteran's claim for service connection for PTSD in a February 2003 rating decision.  Although he was advised of the decision and his appellate rights in February 2003, he did not appeal the decision.  Additionally, no new and material evidence relevant to his PTSD claim was received within one year from the February 2003 rating decision.  Therefore, the February 2003 rating decision became final with respect to his PTSD claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

No further communication regarding the Veteran's claim of entitlement to service connection for PTSD was received until August 2010, when VA received a correspondence from the Veteran, which stated that he should have been "rated [a lot] more for all [his] problems from Vietnam."  Treating this as a request to reopen the PTSD claim, the RO adjudicated the claim and reopened the Veteran's PTSD claim in a June 2011 rating decision.  The June 2011 rating decision granted the Veteran service connection for PTSD and assigned him a disability rating of 30 percent, effective August 23, 2010, the date the RO received the Veteran's request to reopen the claim.
 
As noted before, the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  Therefore, August 23, 2010 is the earliest possible date from which service connection for PTSD may be made effective, because that is the date VA received the Veteran's petition to reopen his claim of service connection for PTSD.  See 38 C.F.R. § 3.400.  

In making this determination, the Board has considered the Veteran's assertion that service connection for PTSD should be granted from September 2000, the date he filed his original claim of service connection.  However, the Veteran's original claim was denied in an unappealed February 2003 rating decision.  Thereafter, VA received the Veteran's application to reopen his previously denied claim of service connection for PTSD on August 23, 2010.  

As a result, based on the foregoing and the applicable law, the Board finds that the earliest possible effective date for the grant of service connection for PTSD is August 23, 2010.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

An initial 50 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date prior to August 23, 2010 for the grant of service connection for PTSD is denied.


REMAND

The Veteran asserts that the RO committed a CUE by denying his PTSD claim in the February 2003 rating decision.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  38 U.S.C.A. § 5109 (West 2002); Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).  A breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran and his representative did not expressly articulate CUE until the Notice of Disagreement (NOD) in September 2011, and more clearly the hearing of July 2012.  In a July 2012 letter to the Board, the Veteran's representative elaborated on the circumstances of the alleged CUE with regard to the February 2003 rating decision.  Therefore, the Board concludes that the Veteran has raised a claim for revision of a final February 2003 RO decision.  Resolving all doubt in favor of the Veteran, the Board concludes that it has jurisdiction of a claim for revision on the basis of CUE.  The claim has not been fully articulated, developed, or adjudicated.  The RO has not yet issued a statement of the case (SOC) regarding this issue.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with a notice containing the criteria to challenge a final RO decision on the basis of CUE with an appropriate time to respond.

2. Then, readjudicate any claims for revision of the   February 2003 RO decision that denied service connection for PTSD on the basis of clear and unmistakable error.  If the benefit sought remains denied, issue an appropriate statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review.

The purpose of this remand to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


